No. 12460
          I N THE SUPREME COURT O THE STATE OF M N A A
                                 F              OTN




THE STATE O MONTANA,
           F
                        P l a i n t i f f and Respondent,


RAYMOND K LaFRENIERE,
                        Defendant and A p p e l l a n t .


Appeal from:    D i s t r i c t Court o f t h e E i g h t h J u d i c i a l D i s t r i c t ,
                Honorable P a u l G. Ha t f i e l d , Judge p r e s i d i n g .
Counsel o f Record:
    For Appellant :
         L a r s e n and G l i k o , G r e a t F a l l s , Montana
         David G l i k o a r g u e d , G r e a t F a l l s , Montana
    For Respondent:
         Hon. Robert L. Woodahl, A t t o r n e y G e n e r a l , Helena,
          Montana
         John P. Connor, Jr. a r g u e d , A s s i s t a n t A t t o r n e y G e n e r a l ,
          Helena, Montana
         J. Fred Bourdeau, County A t t o r n e y , Great F a l l s , Montana
         James R . Walsh a r g u e d , Deputy County A t t o r n e y , G r e a t
         F a l l s , Montana


                                            Submitted:          September 1 4 , 1973
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of t h e
Court.

        This i s an a p p e a l by defendant Raymond K. L a F r e n i e r e from
a judgment c o n v i c t i n g him of s t a t u t o r y r a p e e n t e r e d i n t h e d i s -
t r i c t c o u r t of Cascade County.
        A p p e l l a n t was charged w i t h b r e a k i n g i n t o t h e home of a woman
and h e r seventeen y e a r o l d daughter a t about 3:00 a.m.,                             August 6 ,
1972.       The testimony i n d i c a t e d t h e d a u g h t e r was awakened by t h e
sound of a n o i s e of someone i n t h e room and s h e thought s h e saw a
naked man.           She awakened h e r mother who was s l e e p i n g i n t h e same
room.       The mother was a s s a u l t e d and h e r hand was c u t when s h e t r i e d
t o t a k e a k n i f e away from t h e i n t r u d e r .              During t h e f o l l o w i n g hour
and a h a l f t h e a s s a i l a n t raped t h e d a u g h t e r twice and a t t e m p t e d t o
r a p e t h e mother.          A s soon a s they were s u r e t h e a s s a i l a n t had l e f t
t h e i r home t h e women c a l l e d t h e p o l i c e who took b o t h women t o t h e
hospital.          The medical evidence given by D r . John P f a f f , J r . ,
i n d i c a t e d t h a t t h e a s s a u l t a s charged had occurred.
        Both women t e s t i f i e d t h e r e was s u f f i c i e n t l i g h t i n t h e bedroom
t o i d e n t i f y o b j e c t s i n t h e room and t h e y gave t h e i n v e s t i g a t i n g
                                                                             tt
o f f i c e r s t h i s d e s c r i p t i o n of t h e a s s a i l a n t :        a young man, about
5 f e e t , I1 i n c h e s i n h e i g h t , w i t h d a r k , c u r l y h a i r " .
        As soon a s p o s s i b l e a s t a t e m e n t was taken from t h e women
and a t t h a t time t h e d a u g h t e r i n d i c a t e d she thought h e r a s s a i l a n t
resembled a boy who she had observed s t a r i n g a t h e r on s e v e r a l
o c c a s i o n s over a p e r i o d of s e v e r a l weeks from an apartment d i r e c t l y
a c r o s s from h e r home.           Appellant l i v e d i n t h i s apartment w i t h h i s
stepgrandfather           .
        Three days a f t e r t h e a s s a u l t D e t e c t i v e Macek v i s i t e d t h e
apartment where a p p e l l a n t l i v e d and t a l k e d w i t h b o t h t h e grand-
f a t h e r and a p p e l l a n t .    According t o a p p e l l a n t , Macek asked him i f
he knew a n y t h i n g about t h e r a p e c a s e and h e answered, no.                       Too,
Macek asked him i f he would v o l u n t e e r t o appear i n a l i n e u p and
he s a i d h e was w i l l i n g .
        O August 14 a p p e l l a n t was v i s i t e d by policeman D e t e c t i v e
         n

Jacobson.        Jacobson i n d i c a t e d t h a t due t o t h e f a c t b o t h women

f e l t a p p e l l a n t was t h e man involved and because he was i n posses-
s i o n of o t h e r f a c t s he went t o t h e apartment t o t a l k w i t h a p p e l l a n t .

He was g r e e t e d a t t h e door by a t e n y e a r o l d n i e c e of a p p e l l a n t

and s h e t o l d him a p p e l l a n t was u p s t a i r s .      When a p p e l l a n t came down-

s t a i r s Jacobson went i n t o t h e k i t c h e n w i t h him and t h e r e he informed
a p p e l l a n t h e f e l t h e was g u i l t y of t h e a s s a u l t .    He t o l d him why
and allowed him t o r e a d some m a t e r i a l upon which he based h i s con-
clusion.        Jacobson a l s o r e a d a p p e l l a n t t h e Miranda warning.                      At

t r i a l a p p e l l a n t denied he was given t h e Miranda warning b e f o r e he

answered "yes" t o t h e q u e s t i o n of whether o r n o t h e had raped t h e



       Jacobson t e s t i f i e d :

       "A.      I approached         ---    a f t e r I had been s e a t e d a t
       t h e k i t c h e n t a b l e w i t h M r . L a F r e n i e r e , and once r e a d
       him h i s r i g h t s , and e x p l a i n e d j u s t what I had a s f a r
       a s e v i d e n c e , I asked M. LaFreniere i f he needed any
                                             r
       h e l p of any t y p e , and he t o l d me, ' y e s , I b e l i e v e I
       do.'        I s a i d , ' I s t h e n a t u r e of your problem have t o
                                                                                                   1
       do w i t h a sex problem?' and he s a i d , ' I b e l i e v e i t i s .
       I t h e n s a i d t o him, ' D O you want---' n o , I t h e n asked
       ?Ir. L a F r e n i e r e i f he knew a n y t h i n g about t h e c r i m e ,
       and wanted t o t a l k t o m about t h e c r i m e , and he s a y s ,
                                              e
       w e l l , t h e e x a c t words he used d o n ' t come t o m r i g h t   e
       now, b u t he d i d s a y , i n c o n t e x t , t h a t he knew about
       t h e c r i m e , and i t had been b o t h e r i n g him e v e r s i n c e a
       previous d e t e c t i v e had been t a l k i n g t o him, and t h a t
       he c o u l d n ' t s l e e p , h e r e l a t e d t o me, s i n c e t h e l a s t
       d e t e c t i v e had t a l k e d t o him.       I t h e n asked him i f h e
       was t h e one---I asked him i f he was, i n f a c t t h e one
       who had raped          **     ik and he s a i d t o me, ' y e s .
                                                                              t 11

       A t t h i s p o i n t D e t e c t i v e Jacobson a g a i n gave a p p e l l a n t t h e

Miranda warning, suggested t h a t a lawyer be brought i n , and asked
a p p e l l a n t t o come t o t h e p o l i c e s t a t i o n t o g i v e a s t a t e m e n t .        At
t h e s t a t i o n , b e f o r e t a k i n g t h e s t a t e m e n t and a f t e r a n o t h e r Miranda
warning, a p p e l l a n t asked f o r an a t t o r n e y - - - n o       s t a t e m e n t was taken.
       A p p e l l a n t contends he was n o t g i v e n t h e Miranda warning b e f o r e
h i s admission t o having committed t h e crime.                        He t e s t i f i e d t h a t he
thought D e t e c t i v e Jacobson was t a l k i n g about a d r i n k i n g problem
when he answered y e s t o J a c o b s o n ' s q u e s t i o n a s t o whether o r n o t
he had a problem.
         This testimony was reviewed by the trial judge in a
separate hearing on a moti~nto suppress. The motion to suppress
was denied.
         On August 16, 1972, two days after his arrest, appellant
was positively identified by the two women picking him in a
lineup. One of the victims also identified him when a voice
query was held.        Appellant was represented by counsel at the time
of the lineup and every precaution was taken to protect appellant's
rights.
         Appellant brings two issues upon appeal:
         1.     Whether the investigating officer prejudiced appel-
lant's trial by reading directly from a copy of a police report?
         2.     Whether the state met the proper burden of proof on
appellant's motion to suppress a confession?
         A technical question has been raised as to whether or

not the above issues are properly before this Court.       While we
recognize the validity of the question, we are aware that the
crime involved was a serious crime and a severe sentence was
imposed and for that reason we will fully discuss the merits of
the issues raised.
         As heretofore noted, there was conflict in the testimony
of appellant and Detective Jacobson.       On redirect examination
the state produced a copy of a police report prepared and filed by
Jacobson after appellant's arrest.       Jacobson was asked to read
specific portions of the report concerning the verbal exchange
between himself and appellant relating to appellant's admission of
guilt.        Counsel for appellant objected on the ground that "this is
n o t t h e o r i g i n a l of t h e r e p o r t       **        but r a t h e r i t i s only
a copy, and, t h e r e f o r e , should n o t be admitted i n t o evidence."
The s t a t e i n d i c a t e d t h a t i t d i d n o t i n t e n d t o i n t r o d u c e t h e
r e p o r t i n t o evidence, n o r was i t , b u t r a t h e r i t was u s i n g t h e
r e p o r t t o r e f r e s h ~ a c o b s o n ' sr e c o l l e c t i o n .    The c o u r t o v e r r u l e d
a p p e l l a n t ' s o b j e c t i o n and now a p p e l l a n t contends he was p r e j u d i c e d .
        Did t h e t r i a l c o u r t follow p e r m i s s i b l e procedure i n allowing
t h e use of t h e memorandum o r r e p o r t by t h e w i t n e s s f o r t h e purpose
of r e f r e s h i n g h i s memory?            The a p p l i c a b l e s t a t u t e i s s e c t i o n
93-1901-6,         R.C.M.       1947, which provides:
         11
          When w i t n e s s may r e f r e s h memory from n o t e s . A
        w i t n e s s i s allowed t o r e f r e s h h i s memory r e s p e c t i n g
        a f a c t by anything w r i t t e n by h i m s e l f , o r under h i s
        d i r e c t i o n , a t t h e time t h e f a c t occurred, o r immediately
        t h e r e a f t e r , o r a t any o t h e r time when t h e f a c t was f r e s h
        i n h i s memory, and he knew t h a t t h e same was c o r r e c t l y
        s t a t e d i n t h e w r i t i n g . But i n such c a s e t h e w r i t i n g
        must b e produced, and may be seen by t h e adverse p a r t y ,
        who may, i f he choose, cross-examine t h e w i t n e s s upon
        i t , and may r e a d i t t o t h e j u r y .             So, a l s o , a w i t n e s s
        may t e s t i f y from such a w r i t i n g , though he r e t a i n no
        r e c o l l e c t i o n of t h e p a r t i c u l a r f a c t s , b u t such evidence
        must be r e c e i v e d w i t h c a u t i o n . 11
        Jacobson wrote t h e r e p o r t , i t was a v a i l a b l e and was examined
previous t o t r i a l by counsel f o r a p p e l l a n t ; i t was only used a t
t r i a l t o r e f r e s h ~ a c o b s o n ' smemory.           I n c o n s i d e r i n g t h e above
quoted s t a t u t e , t h i s Court has n o t h e r e t o f o r e determined whether
t h e term "writing" a s s e t f o r t h i n t h e s t a t u t e i n c l u d e s t h e u s e
o f a copy.          However, C a l i f o r n i a w i t h a l i k e s t a t u t e , p r i o r t o
1967 when i t was amended, has had c a s e s c o n s t r u i n g i t s scope and
intent.         People v. Vera, 131 C.A.2d 669, 281 P.2d 65,69; People
v. Gardner, 147 C.A.2d 530, 305 P.2d 614.                                    I n each c a s e t h e i s s u e
was r e s o l v e d i n f a v o r of allowance.
        I n Vera, a p p e l l a n t claimed e r r o r when a w i t n e s s f o r t h e s t a t e
was allowed t o r e a d i n d e t a i l t o a j u r y a mimeographed t r a n s c r i p t
of a c o n v e r s a t i o n between w i t n e s s and a p p e l l a n t .             The c o u r t ' s
r e a s o n i n g allowing t h e w i t n e s s t o r e a d t h e memo w i t h o u t i n t r o -
ducing i t i n t o evidence was:
                 11
                     I n t h e i n s t a n t c a s e a rough t r a n s c r i p t was made
         by a r e p o r t e r , Sergeant Flouton then took i t , l i s t e n e d
         t o t h e r e c o r d i n g , and s u p p l i e d p o r t i o n s which were
         l a c k i n g i n t h e rough d r a f t . The rou h d r a f t , being a
         document prepared under t h e Sergeant $ s d i r e c t i o n ,
         f u l l y met t h e requirements of s e c t i o n 2047 of t h e Code
         of C i v i l Procedure, and i t was proper f o r him t o use
         i t a t t h e t r i a l t o r e f r e s h h i s r e c o l l e c t i o n of t h e
         conversation.
                   "Appellant's c o n t e n t i o n t h a t i f t h e document was
         used t o r e f r e s h t h e p r e s e n t memory of t h e w i t n e s s , t h e
         l a t t e r should have r e f e r r e d t o t h e wi-iting and then
         t e s t i f i e d , independent of t h e memorandum                 --
                                                                              a s of h i s
         own p e r s o n a l r e c o l l e c t i o n , i s answered by t h e c o u r t i n
         People v. Brown, 3 Cal.App. 178, 179, 84 P. 670, 671,
         wherein i t i s s a i d :           'And t h e r u l e i s n o t d i f f e r e n t
         where t h e w i t n e s s h a s a copy of t h e o r i g i n a l i n h i s
         hands, which he h a s compared, and swears t h a t t h e same
         i s an e x a c t copy of t h e o r i g i n a l memorandum. 1 1 1
         I n Gardner, a w i t n e s s was allowed t o r e a d aloud t o t h e j u r y ,
over a p p e l l a n t ' s o b j e c t i o n , a t y p e w r i t t e n t r a n s c r i p t i o n of a
c o n v e r s a t i o n between himself and t h e a p p e l l a n t .             The c o u r t allowed
t h i s r e a d i n g on t h e b a s i s t h a t a w i t n e s s without p r e s e n t r e c o l l e c -
t i o n of t h e f a c t s who i s allowed t o r e f r e s h h i s memory from a
memorandum may r e a d d i r e c t l y from t h e memorandum.
         I n b o t h C a l i f o r n i a c a s e s t h e a p p e l l a t e c o u r t found no e r r o r
i n t h e u s e o f a copy a s opposed t o t h e o r i g i n a l and allowed e i t h e r
t h e e n t i r e memorandum o r p o r t i o n s t o b e r e a d t o t h e j u r y .
         W believe the
          e                        b e s t r a t i o n a l e i n t e r p r e t i n g s e c t i o n 93-1901-6,
R.C.M.      1947, i n n o t r e q u i r i n g t h e i n t r o d u c t i o n of t h e memorandum
o r r e p o r t i n t o evidence, i s s e t f o r t h i n United S t a t e s v, R i c c a r d i ,


         11The r e c e p t i o n of a w i t n e s s '    testimony does n o t depend
         upon whether i t i s t r u e ; t r u t h i s a m a t t e r f o r t h e t r i e r
         of f a c t u n l e s s , of c o u r s e , t h e evidence i s s o improbable
         t h a t r e a s o n a b l e men would n o t d i f f e r upon i t . When t h e
         w i t n e s s t e s t i f i e s t h a t h e has a p r e s e n t r e c o l l e c t i o n ,
         t h a t i s t h e evidence i n t h e c a s e , and n o t t h e w r i t i n g
         which s t i m u l a t e s i t . I f h i s r e c o l l e c t i o n a g r e e s w i t h t h e
         w r i t i n g , i.t i s p o i n t l e s s t o r e q u i r e proof of t h e accuracy
         of t h e w r i t i n g f o r such proof can only amount t o corrobora-
         t i v e evidence. ?I
         Appellant r e l i e s on S t a t e v. Serge, N.J.L.                      (19401, 15 A,2d
                                                    -
776, b u t we f i n d t h a t f a c t u a l l y Sorge has no a p p l i c a t i o n h e r e .
There, i n a r a p e c a s e , t h e p r o s e c u t r i x executed a s t a t e m e n t i n
t h e presence of t h e accused which c o n t a i n e d s t a t e m e n t s p r e j u d i c i a l
t o t h e accused.          This s t a t e m e n t was r e a d t o t h e j u r y by a p o l i c e
o f f i c e r and was a d m i t t e d by t h e t r i a l c o u r t i n showing a c o u r s e
of conduct.           The a p p e l l a t e c o u r t h e l d t h a t t h e r e a d i n g of t h e
s t a t e m e n t was e r r o r because t h e s t a t e m e n t was "hearsay" n o t
                             II
a d m i s s i b l e a s an        admission a g a i n s t i n t e r e s t " .
        Here, Jacobson simply r e l i e d upon a r e p o r t which he had
prepared i n o r d e r t o t e s t i f y w i t h g r e a t e r accuracy r e g a r d i n g
t h e admission of a p p e l l a n t .             W f i n d no m e r i t t o a p p e l l a n t ' s f i r s t
                                                    e

issue.
        A p p e l l a n t ' s second i s s u e q u e s t i o n s t h e t r i a l c o u r t ' s r e f u s a l
t o g r a n t a p p e l l a n t ' s motion t o s u p p r e s s .       Appellant a r g u e s t h a t

t h i s Court should adopt an even more s t r i n g e n t s t a n d a r d of proof
concerning v o l u n t a r y c o n f e s s i o n s t h a n t h a t r e q u i r e d by t h e United
S t a t e s Supreme Court.               He a r g u e s t h a t t h e s t a n d a r d of proof
should be beyond a r e a s o n a b l e doubt a s opposed t o t h e preponder-
ance of evidence s t a n d a r d s e t i n 1972 i n Lego v , Twomey, 404 U.S.
4 7 7 , 30 L ed 2d 618, 626, 627, 92 S.Ct. 619.                                 There t h e United
S t a t e s Supreme Court heard t h e same argument and r e j e c t e d i t .                            In
r e j e c t i n g such c o n t e n t i o n , t h e c o u r t s t a t e d :
          "Since t h e purpose t h a t a v o l u n t a r i n e s s h e a r i n g i s
        designed t o s e r v e h a s n o t h i n g whatever t o do w i t h
        improving t h e r e l i a b i l i t y of j u r y v e r d i c t s , we cannot
        a c c e p t t h e charge t h a t judging t h e a d m i s s i b i l i t y of a
        c o n f e s s i o n by a preponderance of t h e evidence undermines
        t h e mandate of I n r e Winship, 397 U.S. 358, 25 L ed 2d 368, 90
        J.Ct. 1068 (1970).                9
                                          :*
            I I To r e i t e r a t e what we s a i d i n Jackson:             when a con-
        f e s s i o n c h a l l e n g e d a s i n v o l u n t a r y i s sought t o be used
        a g a i n s t a c r i m i n a l defendant a t h i s t r i a l , he i s e n t i t l e d
        t o a r e l i a b l e and c l e a r - c u t d e t e r m i n a t i o n t h a t t h e c o n f e s -
        s i o n was i n f a c t v o l u n t a r i l y r e n d e r e d . Thus, t h e prosecu-
        t i o n must prove a t l e a s t by a preponderance of t h e evidence
        t h a t t h e c o n f e s s i o n was v o l u n t a r y . I I
        The g e n e r a l r u l e s e t f o r t h i n b o t h Jackson v. Denno, 378 U.S.
368, 84 S.Ct.          1774, 12 L ed 2d 908, and Lego                           i s t h a t a determina-
t i o n r e l a t i v e t o t h e v o l u n t a r i n e s s of a c o n f e s s i o n must b e made
i n a proceeding s e p a r a t e and d i s t i n c t               from t h e t r i a l i t s e l f ,
and f u r t h e r , a preponderance of t h e evidence s t a n d a r d of proof
i s c o n s t i t u t i o n a l l y s u f f i c i e n t . That procedure and s t a n d a r d h a s

long been t h e e s t a b l i s h e d r u l e i n Montana. S t a t e v. Chappel, 149
    Jont.    114, 423 P.2d 47; S t a t e v. R o s s e l l , 113 Mont. 457, 127
     P.2d 379; S t a t e v. Dixson, 80 Mont. 181, 260 P, 138.
            Finding no e r r o r t h e judgment of t h e d i s t r i c t c o u r t i s
     affirmed.




                                                                .   I

                                              --td---,--,--------'--i'-i'------ir--
                                                                                   1
                                                                                       1
                                                                                           6   '
                                                                             i
                                                       Associate J u s t i c e




/
/
    j Chic,£
     '           Justice




    M. J u s t i c e Haswell, s p e c i a l l y concurring:
     r
            I concur i n t h e r e s u l t on t h e b a s i s t h a t t h e two i s s u e s
    r a i s e d by a p p e l l a n t a r e n o t presented by t h e r e c o r d i n t h i s
    appeal.
            On t h e f i r s t i s s u e , t h e defendant o b j e c t e d t o admission
     i n evidence of a copy of a p o l i c e r e p o r t .              A s t h e r e p o r t was
    n e i t h e r o f f e r e d nor admitted i n evidence, t h e r e i s n o t h i n g f o r
    t h i s Court t o review.
            The second i s s u e seeks a r u l i n g on t h e quantum of proof
    n e c e s s a r y t o s u s t a i n a motion t o suppress a confession. Appellant
    contends t h a t proof "beyond a r e a s o n a b l e doubt" i s r e q u i r e d ,
    w h i l e t h e s t a t e a r g u e s t h a t proof "by a preponderance of t h e
evidence" i s s u f f i c i e n t .
        I n substance t h e r e c o r d d i s c l o s e s testimony by a p o l i c e
o f f i c e r t h a t defendant was advised of h i s c o n s t i t u t i o n a l r i g h t s
p r i o r t o any admission o r c o n f e s s i o n , w h i l e defendant t e s t i f i e d
t h a t no such a d v i c e o r warning was given p r i o r t h e r e t o .            This
c o n f l i c t i n g testimony p r e s e n t e d no middle ground-- i f one v e r s i o n
was t r u e , t h e o t h e r was n e c e s s a r i l y f a l s e .   The t r i a l judge, i n
weighing t h e c r e d i b i l i t y of t h e two w i t n e s s e s and t h e i r r e s p e c t i v e
testimony, chose t o b e l i e v e t h e p o l i c e o f f i c e r and d i s b e l i e v e t h e
defendant.         Accordingly, d e f e n d a n t ' s motion t o suppress t h i s
c o n f e s s i o n was denied.          As     t h e testimony of t h e p o l i c e o f f i c e f
under such circumstances s a t i s f i e d b o t h s t a n d a r d s of p r o o f , t h i s
i s s u e i s n o t presented by t h e r e c o r d h e r e i n .




                                                   A.ssociate J u s t i c e .